DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 04/27/2022 (“04-27-22 OA”), the Applicant amended independent claims 1 and 23 and cancelled claims 2-3, 10 and 15 in a reply filed on 06/24/2022.
	Currently, claims 1, 4-9, 11-14 and 16-23 are pending.
Response to Arguments
Applicant’s amendments to claims 13 and 23 have overcome the 112(b) rejections as set forth under line item number 1 in the 04-27-22 OA.
Applicant’s amendments to independent claims 1 and 23 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 04-27-22 OA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-9, 11-14 and 16-23 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claims 3, 10 and 15 and any intervening claim(s) as set forth under line item number 4 in the 04-27-22 OA.
Claims 4-9, 11-14 and 16-22 are allowed, because they depend from the allowed claim 1.
Independent claim 23 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 23, wherein the plurality of color resistors comprises first color resistors and second color resistors, wherein each of the first color resistors is located in one of the plurality of light-emitting regions and has a same color as a color of light emitted from the one of the plurality of light-emitting regions where the first color resistor is located, wherein each of the second color resistors is located in one of the plurality of light-transmitting regions, and wherein the second color resistors have at least two different colors, and wherein in the direction perpendicular to the plane of the substrate, orthographic projections of the second color resistors cover the plurality of light-transmitting regions; or wherein the optical component-arranging region comprises a plurality of first regions, wherein each of the plurality of first regions comprises at least one pixel region and at least one light-transmitting region of the plurality of light-transmitting regions, and each of the at least one pixel region comprises at least two light-emitting regions of the plurality of light-emitting regions that have different colors; or wherein the optical component-arranging region comprises a plurality of second regions, and each of the plurality of second regions comprises one light-emitting region of the plurality of light-emitting regions and one light-transmitting region of the plurality of light-transmitting regions, the one light-transmitting region surrounding the one light-emitting region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895      

/JAY C CHANG/Primary Examiner, Art Unit 2895